Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-20 are pending and under examination in this office action.

Specification
3.	The disclosure is objected to because of the following informalities: The first paragraph of the specification is objected to because US Application No. 16/497120 was issued US Patent No.11167003. Appropriate correction is required.
	The use of the term ”Copaxone®” (p.1-2, p. 8; p.9 & across the whole specification), “Dexon®” (p.3,  “Lactel®”, “Resomer®(p. 16)”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite because:
i. Claim 1 recites the limitation "the step…" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
ii.  Claim 4 recites the limitation "the time of..…" in line 1 of the items (i), (iii), (iv) in the claim, the limitation “the number of …” in line 1 of items (v), (vii) and (ix) in the claim, the limitation “the volume of….” in line 1 of items (vi) and (viii) in the claim, the limitation “the rate…” in line 1 of the item (x) in the claim.  There are insufficient antecedent bases for these limitations in the claim.
iii. Claim 20 recites the limitation "the tolerability…" in line 1 of the claim, the limitation the adherence…” in line 2 of the claim, the limitation “the frequency…” in line3 of the claim.  There ae insufficient antecedent bases for these limitations in the claim.
iv. The rest of the claims are indefinite as depending from an indefinite claim 1.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating symptoms of progressive multiple sclerosis (PPMS) or secondary progressive multiple sclerosis (SPMS) in a patient diagnosed with PPMS or SPMS comprising administering or implanting a sustained release depot formulation comprising glatiramer acetate to the patient, does not reasonably provide enablement for a method for treating or preventing PPMS or SPMS in a patient diagnosed with PPMS or SPMS using the claimed sustained release depot formulation comprising pharmaceutically acceptable of salt of glatiramer as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 1-20 that is directed to a method of prevention.
 “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 'undue'. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-20 are drawn to a method of treating a patient diagnosed with primary progressive multiple sclerosis (PPMS) or secondary progressive multiple sclerosis (SPMS), comprising administering or implanting a sustained release depot formulation comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer including glatiramer acetate (GA) to the patient. 
Based on the instant specification, the claimed method encompasses a method of preventing PPMS or SPMS (see p. 11, lines 15-16). 
“The term "treating" as used herein refers to prevention, suppression or alleviation of a symptom or of a plurality of symptoms after the onset of PPMS or SPMS” (see p. 11, lines 15-16).

However, neither the specification nor the prior art provides sufficient guidance as to how to prevent a person from having PPMS or SPMS after being diagnosed with PPMS or SPMS.  Any individual has a potential to develop multiple sclerosis (MS), PPMS or SPMS. The specification fails to teach how to identify or predict when and which person among us would be susceptible to MS, PPMS or SPMS; and predict when the person would need administering or implanting a sustained release depot formulation comprising a pharmaceutically acceptable salt of glatiramer or glatiramer acetate (GA) to prevent the development of MS, PPMS or SPMS. Neither the specification nor the art teaches that administration of a pharmaceutically acceptable salt of glatiramer or glatiramer acetate (GA) can prevent a person from getting MS, PPMS or SPMS. In addition, while MS, PPMS or SPMS is an autoimmune disease, the cause of developing MS, PPMS or SPMS cannot be determined. The autoimmune response against antigens with a subject to develop MS, PPMS or SPMS is a natural immune response process. MS cannot be cured or prevented from developing or the onset of MS because the exact cause is unknown. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention. Further, Applicant also fails to provide specific guidance as to what specific amount of a pharmaceutically acceptable salt of glatiramer or glatiramer acetate (GA) can be used and thus would be effective to prevent MS, PPMS or SPMS. Thus, a skilled artisan cannot contemplate a right amount to prevent the MS, PPMS or SPMS or to prevent a person from getting the MS, PPMS or SPMS. 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating or preventing MS, PPMS or SPMS by the claimed sustained release depot formulation comprising a pharmaceutically acceptable salt of glatiramer or glatiramer acetate (GA). 


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marom et al. (WO2011/080733, published Jul 7, 2011, priority Jan 4, 2010, as in IDS; was issued as US8377885 on Feb 19, 2013, as in IDS) in view of Tselis et al. (Neuropsych. Dis. Treat. 2007; 3:259-267) and Ziemssen et al. (PloS One; 10:e0138243. Doi:10.1371/journal.pone.0138243, published Sep 22, 2015, as in IDS) and evidentiary references: Milo et al. (Autoimmunity Rev. 2014; 13:518-524), INFORMS (clinical trials: NCT00731692) and Polman et al. (Ann Neurol. 2005; 58:840-846). The citations of Marom are based on WO2011/080733.
Claims 1-19 are drawn to a method of treating a patient diagnosed with primary progressive multiple sclerosis (PPMS) or secondary progressive multiple sclerosis (SPMS), comprising administering or implanting a sustained release depot formulation comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer including glatiramer acetate (GA) to the patient. Dependent claims are directed to different parameters and status of the patient who has been diagnosed with PPMS (claims 2 and 4), symptoms (claim 3), different effects after treating PPMS or SPMS patients with glatiramer acetate as compared to a baseline including a period of 12 weeks or more or untreated controls (claims 4-7), different administration routes (claim 8), different dose ranges including 40 mg to 80 mg, 40 mg, 80mg (claims 9-10), different regimens including once every 1 to 15 weeks, once 4 weeks, repeatedly administered during 1 year or more (claims 11-13), glatiramer acetate (GA) (claim 14), different depot formulations including comprising 20% to 30% solids (claim 15), a Poly(Lactide- co-Glycolide) (PLGA) copolymer (claim 16), 550 mg PLGA copolymer per 40 mg of glatiramer (claim 17), the PLGA copolymer at least partly encapsulating glatiramer (claim 18) and different release features (claim 19).
Marom et al. (WO2011/080733 or US8377885) teaches a method of treating MS in a patient diagnosed with MS, comprising administering or implanting a sustained release depot formulation comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer including glatiramer acetate (GA) to the patient, which relates to claims 1-19 (see p. 3-7, in particular). Marom teaches different administration routes including intramuscularly, subcutaneously, percutaneously, intravenously, or by in halation as in claim 8 (see p. 3, line 25-33; p. 8, lines 28-29, in particular). Marom also teaches different dose ranges including 1-500mg; 20-100mg/day or 20-750mg, which within or overlap with the claimed dose ranges as in claims 9-10 (i.e. 40-80 mg, 40 mg, 80mg) (see p. 7, lines 16-17; p. 8, line 33-p.9, line 7; p. 9, lines 20-24, in particular) and different regimens including once weekly to once in every 6 months or once every 2 weeks to once monthly, which is wither within or overlap with the claimed regimens recited in claims 11-13 (i.e. once every 1 to 15 weeks, once 4 weeks, repeatedly administered during 1 year or more) (see p. 7, lines 12-15; p. 9, lines 20-24, in particular). Marom teaches glatiramer acetate (GA) as in claim 14 (see p. 10, lines 28-33, in particular). Marom teaches different the depot formulations including comprising 20% to 30% or up to 40% solids as in claim 15 (see p. 4, lines 9-30, in particular), a Poly(Lactide- co-Glycolide) (PLGA) copolymer as in claim 16 (see p. 4, line 31-p. 5, line 14; p. 13. Line 9 to p. 14, line 19; p. 17, lines 28-33; p. 18, line 15-24; p. 20, line11 to p. 31, line 13, in particular). Marom teaches that the amount of PLGA polymer is in an amount between 10-98% w/w of the composition, which overlaps with the range in claim 15 (see p. 14, lines 13-15). Marom teaches he PLGA copolymer at least partly encapsulating glatiramer as in claim 18 (see p. 15-16). Marom also teaches that the implantable depots as described in US2008/0063687 (p. 16, lines 7-15). Marom teaches the depot formulation comprising 250mg PLGA and 200mg GA; 500mg PLGA and 200mg GA or 165-300mg PLGA and 25-30mg GA or different ranges as in claim 17 (see p. 17-18; p. 20; p. 22-23; p.25; p. 27 tables 2-5). Marom teaches different release rates 40% for days1-10 or ~30% for days 2-12 as in claim 15 (see p. 29).
Marom does not explicitly teach PPMS or SPMS or patients have been diagnosed with PPMS or treatment of PPMS or SMPS based on parameters or criteria or symptoms recited in claims 2-7. 
Tselis et al. teach that chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS (see p. 259) can be treated by GA (see p. 260, open label studies and controlled trials to p. 261, in particular). Tselis et al. teach the progressive forms of MS is based on EDSS by ≥ 1 or 1.5 (see p. 260, 2nd col.) and the effective treatment is evaluated based on EDSS compared to baseline or untreated control as in claim 2 (see p. 260, 2nd col.; p. 262.)
Ziemssen et al. teach that the diagnosis of PPMS or SPMS and the efficacy of treatment of PPMS or SPMS should include with PPMS for at least 1 year and a sustained increment of > 1 point in the EDSS score in the last year; have an EDSS score between 2 and 5.5, inclusive (Pyramidal or Cerebellar FS > 2); have a documented history of, or the presence of more than 1 oligoclonal band (OCB) if quantitative testing was done, or OCB+ if no quantitative testing was done, and/or positive IgG index in the cerebrospinal fluid (CSF); have has at least 1 gadolinium-enhancing lesion on MRI and/or at least 1 gadolinium-enhancing lesion documented within the previous year on MRI; or any combination thereof as in claim 2 or have an EDSS score of <5.5 and CDP is at least a 1 point increase of the EDSS score; or have an EDSS score of 5.5-10 and CDP is at least a 0.5 point increase of the EDSS score as in claims 5-6 (see p. 6-9, tables 1-4; p. 11-14; p. 15-18). Symptoms for PPMS or SPMS have different including impaired walking capability, weakness of the leg, stiffness of the leg, impaired balance, impaired coordination, impaired memory, impaired cognitive function, a difficulty to swallow, impaired vision, general fatigue, pain, impaired bladder function, impaired bowel function, and any combination thereof as in claim 3 as evidenced by Milo et al. (see p.520; Mio et al. Autoimmunity Rev. 2014; 13:518-524). Ziemssen teaches the effects of treating PPMS or SPMS using glatiramer acetate can be evaluated based on  increasing the time to onset of 12 week Confirmed Disease Progression (CDP) of the patient assessed by Expanded Disability Status Scale (EDSS), decreasing whole brain volume change or cortical volume change of the patient, decreasing the time needed for the patient to complete a timed 25-foot walk (T25FW) test, decreasing the time needed for the patient to complete a 9-Hole Peg Test (9-HPT), decreasing the number of new or enlarging T2 lesions in the brain of the patient, decreasing the volume of T2 lesions in the brain of the patient, decreasing the number of new or enlarging Ti lesions in the brain of the patient, decreasing the volume of Ti lesions in the brain of the patient, decreasing the number or volume of Gadolinium (Gd) lesions in the brain of the patient, reducing the rate of progression of PPMS or SPMS, compared to baseline including a period of 12 weeks or more or untreated control as in claims 2 and 4-7 (see p. 6-9, tables 1-4; p. 11-18). 
A person of ordinary skill in the art would have recognized that applying the known chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS and known parameters or criteria or symptoms recited in claims 2-7 for diagnosis of PPMS or SMPS and technique disclosed by Tselis and Ziemssen to the Marom’s method would have yielded the predictable result of treating PPMS or SPMS, and resulted in an improved method for treating PPMS or SPMS. Chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS can be treated by GA, and the use of criteria based on EDSS by ≥ 1 or 1.5 or other known parameters or criteria or symptoms for treatment of PPMS or SPMS in patients diagnosed with PPMS or SPMS disclosed by Tselis and Ziemssen and the evaluation of effective treatment based on EDSS compared to baseline or untreated control as in claims 2-7  would increase patient’s satisfaction and patient compliance with recommended treatment regimens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Tselis and Ziemssen with the teaching of Marom to treat PPMS or SPMS based on the diagnosis criteria for PPMS or SPMS or symptoms recited in claims 2-7 in the method of Marom  with an expectation of success because Marom teaches a method of treating MS by administering to patients with MS or implanting the claimed sustained release depot formulation comprising GA; and Tselis and Ziemssen teach that chronic progressive forms of MS including PPMS, SPMS and PRMS can be treated by GA, and the diagnosis and evaluation of the effectiveness of the treatment of PPMS and SPMS using should include the parameters and criteria and symptoms recited in claims 2-7. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS and known parameters or criteria or symptoms recited in claims 2-7 for diagnosis of PPMS or SPMS and technique disclosed by Tselis and Ziemssen to the Marom’s method to treat patients diagnosed with PPMS or SPMS, and yield the predictable result of treating PPMS or SPMS. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
In addition, while Marom does not teach the dose range of pharmaceutically acceptable salt of glatiramer is exactly identical to the claimed ranges (i.e. 40-80mg, 40mg or 80mg) as in claims 9-10 or regimens that are exactly identical to the claimed duration of regimens as in claims 11-13 or the claimed depot formulation that is exactly identical to the claimed range as in claim 15 (20-30% solids) or as in claim 17 (i.e. 550mg of PLGA copolymer: 550 mg/40 mg of glatiramer), it is obvious to optimize the workable range because routine optimization of Marom’s dose ranges and regiments and  depot formation ranges would have led to the claimed range of a dose range of 40-80mg, 40mg or 80m or the claimed duration of regimens as in claims 11-13 or the claimed depot formulation range of 20-30% solids or of  550mg of PLGA copolymer: 550 mg/40 mg of glatiramer because Marom teaches different dose ranges including 1-500mg; 20-100mg/day or 20-750mg, which within or overlap with the claimed dose ranges as in claims 9-10 (i.e. 40-80 mg, 40 mg, 80mg),  different regimens including once weekly to once in every 6 months or once every 2 weeks to once monthly, which is wither within or overlap with the claimed regimens recited in claims 11-13 (i.e. once every 1 to 15 weeks, once 4 weeks, repeatedly administered during 1 year or more), different the depot formulations including comprising 20% to 30% or up to 40% solids as in claim 15, a Poly(Lactide- co-Glycolide) (PLGA) copolymer as in claim 16, different amounts of PLGA polymer of between 10-98% w/w of the composition, which overlaps with the range in claim 15 and different depot formulation ranges including comprising 250mg PLGA and 200mg GA; 500mg PLGA and 200mg GA or 165-300mg PLGA and 25-30mg GA or different ranges as in claim 17 and different release rates including 40% for days1-10 or ~30% for days 2-12 as in claim 15. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Marom because Marom teaches that this entire dose range, this entire claimed regimen range, this entire depot formulation range and this entire release rates treat MS, which includes chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS, and also teaches how to optimize these dose range, regimen range, depot formulation range and release rate range. In addition, it is not inventive to discover the optimum or workable ranges by routine experimentation and Marom has taught the claimed ranges. 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.



8.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marom et al. (WO2011/080733 or US8377885) in view of Tselis et al. (2007) and Ziemssen et al. (2015) and evidentiary references: Milo et al. (2014), INFORMS (clinical trials: NCT00731692) and Polman et al. (2005) applied to claims 1-19 above, and further in view of Bleich Kimelman et al. (poster 2015, as in IDS).
Marom, Tselis and Ziemssen are set forth above but fail to specifically teach 550 mg PLGA copolymer per 40 mg of glatiramer as in claim 17 or different release features (in PBS (pH 7.4), in a closed vial, at 37°C: releases about 15% to about 30% of the glatiramer within 1 week; releases about 30% to about 50% of the glatiramer within 2 weeks; releases about 50% to about 90% of the glatiramer within 3 weeks; releases about 90% to about 100% of the glatiramer within 4 weeks) as in claim 19.
Bleich Kimelman et al. teach that 550 mg PLGA copolymer per 40 mg of glatiramer as in claim 17 and the release features of the depot formulation including in PBS (pH 7.4), in a closed vial, at 37°C, during stirring: releases about 15%-30% of GA within 1 week; about 30%-50% of GA within 2 weeks; releases about 50%-90% of GA within 3 weeks or releases about 90%-100% of GA within 4 weeks as in claim 19 (see poster)
A person of ordinary skill in the art would have recognized that applying the known depot formation of 550 mg PLGA copolymer per 40 mg of glatiramer and the release features of the depot formulation and technique disclosed by Bleich Kimelman to the method of Marom, Tselis and Ziemssen would have yielded the predictable result of treating PPMS or SPMS, and resulted in an improved method for treating PPMS or SPMS. Using a depot formation of 550 mg PLGA copolymer per 40 mg of glatiramer and having the release features of the depot formulation that has been used for a depot formulation of GA for treatment of MS including chronic progressive forms of MS including PPMS, SPMS and PRMS would increase patient’s satisfaction and patient compliance with recommended treatment regimens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Bleich Kimelman with the teachings of Marom, Tselis and Ziemssen to use a depot formulation comprising the ratio of PLGA and GA as in claim 17 and having the release features as in claim 46 in the method of Marom, Tselis and Ziemssen to treat PPMS or SPMS with an expectation of success because Bleich Kimelman teaches the use of a sustained release depot formulation of 550 mg PLGA copolymer per 40 mg of glatiramer as in claim 17 and having the claimed release features as in claim 19, and Marom, Tselis and Ziemssen teach a method of treating PPMS or SPMS by administering to patients with PPMS or SPMS or implanting the claimed sustained release depot formulation comprising GA. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known depot formation of 550 mg PLGA copolymer per 40 mg of glatiramer and the release features of the depot formulation and technique disclosed by Bleich Kimelman to the method of Marom, Tselis and Ziemssen to treat patients diagnosed with PPMS or SPMS, and yield the predictable result of treating PPMS or SPMS. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marom et al. (WO2011/080733 or US8377885) in view of Tselis et al. (2007) and Ziemssen et al. (2015) and evidentiary references: Milo et al. (2014), INFORMS (clinical trials: NCT00731692) and Polman et al. (2005) applied to claims 1-19 above, and further in view of Klinger (EP3409286, filed Aug 19, 2010).
Marom, Tselis and Ziemssen are set forth above but fail to specifically teach reducing the frequency of GA administration by administering a depot formulation of pharmaceutically acceptable salt thereby increasing the tolerability, convenience or adherence of the patient to glatiramer treatment as in claim 20.
Klinger (EP3409286) teaches that increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment administering increasing the tolerability, convenience or adherence of the patient to glatiramer treatment by administering GA at 40mg three times weekly (see paragraphs [0026]; [0053]-[0068]; [0090]).
A person of ordinary skill in the art would have recognized that applying the known method and regimen of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment disclosed by Klinger to the  method of Marom, Tselis and Ziemssen would have yielded the predictable result of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patient diagnosed with PPMS or SPMS, and resulted in an improved method for increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in treating PPMS or SPMS. The use of the known method and regimen to increase the tolerability or convenience of glatiramer treatment, or increase the adherence to glatiramer treatment disclosed by Klinger in the method of Marom, Tselis and Ziemssen would increase patient’s satisfaction and patient compliance with recommended treatment regimens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Klinger with the teachings of Marom, Tselis and Ziemssen to use a depot formulation comprising GA in the method of Marom, Tselis and Ziemssen to increase the tolerability or convenience of glatiramer treatment, or increase the adherence to glatiramer treatment in patients diagnosed with PPMS or SPMS with an expectation of success because Marom, Tselis and Ziemssen teach a method of treating PPMS or SPMS by administering to patients with PPMS or SPMS or implanting the claimed sustained release depot formulation comprising GA, while Klinger teaches a method of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment administering increasing the tolerability, convenience or adherence of the patient to glatiramer treatment by administering GA at 40mg three times weekly.
In this combination, both Marom, Tselis and Ziemssen’s treatment method and Klinger’s method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Marom, Tselis and Ziemssen’s treatment method using Klinger’s method and regimens and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would increase  the tolerability or convenience of glatiramer treatment, or increase the adherence to glatiramer treatment in patients diagnosed with PPMS or SPMS because Klinger teaches a method of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment administering increasing the tolerability, convenience or adherence of the patient to glatiramer treatment by administering GA at 40mg three times weekly.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known method and regimen of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment disclosed by Klinger to the method of Marom, Tselis and Ziemssen, and yield the predictable result of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patient diagnosed with PPMS or SPMS and treating PPMS or SPMS.
See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11167003. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same method steps and appear to be directed to achieving the same goal, such as treating PPMS or SPMS. The claims of the ’703 teach encompass a method of suppressing or alleviating a symptom or a plurality of symptoms of PPMS or SPMS in a patient diagnosed with PPMS or SPMS, comprising administering or implanting a sustained release depot formulation comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer including glatiramer acetate (GA) to the patient, which meets the limitations recited in instant claims and thus anticipate the instant claims. While not identical, the claims of the instant application and the issued patent encompass an invention overlapping in scope. Thus, the instant Application and the issued patent claim a non-distinct invention overlapping in scope. 

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-26 of U.S. Patent No. 8377885, claims 13-25 of U.S. Patent No. 8796226, claims 1-8 of U.S. Patent No. 10493122, claims 1-8 of U.S. Patent No. 11413311 or claims 1-8 of U.S. Patent No. 11471421 in view of Marom et al. (WO2011/080733), Tselis et al. (2007), Ziemssen et al. (2015) and Klinger (EP3409286); and evidentiary references: Milo et al. (2014), INFORMS (clinical trials: NCT00731692) and Polman et al. (2005).
The claims of the ‘885, the ‘226, the ‘122, the ‘311, and the ‘421 patents teach a method of treating MS including RRMS in a patient diagnosed with MS, comprising administering or implanting a sustained release depot formulation comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer including glatiramer acetate (GA) to the patient, which relate to claims 1-20. While the claims of the ‘885, the ‘226, the ‘122, the ‘311, and the ‘421 patents do not explicitly teach PPMS or SPMS or patients have been diagnosed with PPMS or treatment of PPMS or SMPS based on parameters or criteria or symptoms recited in claims 2-3, Marom, Tselis and Ziemssen teach these limitations and provide motivation and expectation of success in treating PPMS or SPMS in the method of the issued patents for the reasons set forth above under the 103 rejection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS and known parameters or criteria or symptoms recited in claims 2-7 for diagnosis of PPMS or SPMS and technique disclosed by Marom, Tselis and Ziemssen to the method recited in the claims of the issued patents based on the diagnosis criteria for PPMS or SPMS or symptoms recited in claims 2-3 to treat PPMS or SPMS, and yield the predictable result of treating PPMS or SPMS.
While the claims of the ‘885, the ‘226, the ‘122, the ‘311, and the ‘421 patents do not explicitly teach increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patients diagnosed with PPMS or SPMS, Marom, Tselis, Ziemssen and Klinger teach these limitations and provide motivation and expectation of success in increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patients diagnosed with PPMS or SPMS in the method of the issued patents for the reasons set forth above under the 103 rejection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known method and regimen of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment disclosed by Marom, Tselis, Ziemssen and Klinger to the method of the issued patents, and yield the predictable result of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patient diagnosed with PPMS or SPMS and treating PPMS or SPMS. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
In addition, while the issued patents do not teach the dose range of pharmaceutically acceptable salt of glatiramer is exactly identical to the claimed ranges (i.e. 40-80mg, 40mg or 80mg) as in claims 9-10 or regimens that are exactly identical to the claimed duration of regimens as in claims 11-13 or the claimed depot formulation that is exactly identical to the claimed range as in claim 15 (20-30% solids) or as in claim 17 (i.e. 550mg of PLGA copolymer: 550 mg/40 mg of glatiramer), it is obvious to optimize the workable range because Marom teaches different dose ranges including 1-500mg; 20-100mg/day or 20-750mg, which within or overlap with the claimed dose ranges as in claims 9-10 (i.e. 40-80 mg, 40 mg, 80mg), different regimens including once weekly to once in every 6 months or once every 2 weeks to once monthly, which is wither within or overlap with the claimed regimens recited in claims 11-13 (i.e. once every 1 to 15 weeks, once 4 weeks, repeatedly administered during 1 year or more), different the depot formulations including comprising 20% to 30% or up to 40% solids as in claim 15, a Poly(Lactide- co-Glycolide) (PLGA) copolymer as in claim 16, different amounts of PLGA polymer of between 10-98% w/w of the composition, which overlaps with the range in claim 15 and different depot formulation ranges including comprising 250mg PLGA and 200mg GA; 500mg PLGA and 200mg GA or 165-300mg PLGA and 25-30mg GA or different ranges as in claim 17 and different release rates including 40% for days1-10 or ~30% for days 2-12 as in claim 15. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by the issued patents because Marom teaches that this entire dose range, this entire claimed regimen range, this entire depot formulation range and this entire release rates treat MS, which includes chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS, and also teaches how to optimize these dose range, regimen range, depot formulation range and release rate range. In addition, it is not inventive to discover the optimum or workable ranges by routine experimentation and Marom has taught the claimed ranges either within or overlapping with the claimed ranges. 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

12.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 16/328582, or  claims 16-23, 26-32 and 38-39 of copending Application No. 17/894447, or claims 1-20 of copending Application No. 17902030 in view of Marom et al. (WO2011/080733), Tselis et al. (2007), Ziemssen et al. (2015) and Klinger (EP3409286); and evidentiary references: Milo et al. (2014), INFORMS (clinical trials: NCT00731692) and Polman et al. (2005).
The claims of the copending Application Nos. 16/328582, 17/894447 and 17/902030 encompass a method of treating MS including RRMS in a patient diagnosed with MS, comprising administering or implanting a sustained release depot formulation comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer including glatiramer acetate (GA) to the patient, which relates to claims 1-20. While the claims of the Application Nos.16/328582, 17/894447 and 17902030 do not explicitly teach PPMS or SPMS or patients diagnosed with PPMS or treatment of PPMS or SPMS based on parameters or criteria or symptoms recited in claims 2-6, Marom, Tselis and Ziemssen teach these limitations and provide motivation and expectation of success in treating PPMS or SPMS in the method of the copending Application Nos.16/328582, 17/894447 and 17902030 for the reasons set forth above under the 103 rejection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS and known parameters or criteria or symptoms recited in claims 2-7 for diagnosis of PPMS or SPMS and technique disclosed by Marom, Tselis and Ziemssen to the method recited in the claims of the copending  Application Nos.16/328582, 17/894447 and 17902030 based on the diagnosis criteria for PPMS or SPMS or symptoms recited in claims 2-3 to treat PPMS or SPMS, and yield the predictable result of treating PPMS or SPMS.
While the claims of the Application Nos.16/328582, 17/894447 and 17902030 do not explicitly teach increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patients diagnosed with PPMS or SPMS, Marom, Tselis, Ziemssen and Klinger teach these limitations and provide motivation and expectation of success in increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patients diagnosed with PPMS or SPMS in the method of the copending Application Nos.16/328582, 17/894447 and 17902030 for the reasons set forth above under the 103 rejection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known method and regimen of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment disclosed by Marom, Tselis, Ziemssen and Klinger to the method of the Application Nos.16/328582, 17/894447 and 17902030, and yield the predictable result of increasing the tolerability or convenience of glatiramer treatment, or increasing the adherence to glatiramer treatment in patient diagnosed with PPMS or SPMS and treating PPMS or SPMS. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
In addition, while the copending Application Nos.16/328582, 17/894447 and 17902030 do not teach the dose range of pharmaceutically acceptable salt of glatiramer is exactly identical to the claimed ranges (i.e. 40-80mg, 40mg or 80mg) as in claims 9-10 or regimens that are exactly identical to the claimed duration of regimens as in claims 11-13 or the claimed depot formulation that is exactly identical to the claimed range as in claim 15 (20-30% solids) or as in claim 17 (i.e. 550mg of PLGA copolymer: 550 mg/40 mg of glatiramer), it is obvious to optimize the workable range because Marom teaches different dose ranges including 1-500mg; 20-100mg/day or 20-750mg, which within or overlap with the claimed dose ranges as in claims 9-10 (i.e. 40-80 mg, 40 mg, 80mg), different regimens including once weekly to once in every 6 months or once every 2 weeks to once monthly, which is wither within or overlap with the claimed regimens recited in claims 11-13 (i.e. once every 1 to 15 weeks, once 4 weeks, repeatedly administered during 1 year or more), different the depot formulations including comprising 20% to 30% or up to 40% solids as in claim 15, a Poly(Lactide- co-Glycolide) (PLGA) copolymer as in claim 16, different amounts of PLGA polymer of between 10-98% w/w of the composition, which overlaps with the range in claim 15 and different depot formulation ranges including comprising 250mg PLGA and 200mg GA; 500mg PLGA and 200mg GA or 165-300mg PLGA and 25-30mg GA or different ranges as in claim 17 and different release rates including 40% for days1-10 or ~30% for days 2-12 as in claim 15. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by the Application Nos.16/328582, 17/894447 and 17902030 because Marom teaches that this entire dose range, this entire claimed regimen range, this entire depot formulation range and this entire release rates treat MS, which includes chronic progressive forms of MS (CPMS) including PPMS, SPMS and PRMS, and also teaches how to optimize these dose range, regimen range, depot formulation range and release rate range. In addition, it is not inventive to discover the optimum or workable ranges by routine experimentation and Marom teaches the claimed ranges either within or overlapping with the claimed ranges. 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection.


Conclusion

13.	NO CLAIM IS ALLOWED.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
December 1, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649